ITEMID: 001-4887
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 1998
DOCNAME: MITCHELL v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant is a British citizen born in 1968 and currently residing in Chelsea, London. In the proceedings before the Court she is represented by Mr Bulathwela of Antons, solicitors of Haringay, London.
The facts of the case, as they have been submitted by the applicant, may be summarised as follows:
The applicant was born in the United Kingdom and has lived there all her life. The applicant met her husband, Craig Mitchell a Jamaican citizen, in November 1991 and started to cohabit shortly after that date. On 6 November 1991, Mr Mitchell had been admitted to the United Kingdom as a visitor for 6 months subject to a condition prohibiting employment. Mr Mitchell did not seek to regularise his stay in the United Kingdom. His status was discovered when he was acquitted on drugs charges on 28 April 1993. At this time, Mr Mitchell admitted to immigration officers that he had undertaken casual labouring work and that he knew he had overstayed his leave to remain. He was served with a notice of intention to deport and detained. He was released on bail on 24 May 1993. On 2 July 1993 the applicant and Mr Mitchell married and on 27 March 1994 their daughter was born.
Mr Mitchell’s appeal against the decision to deport was dismissed on 16 August 1993 and he was refused leave to appeal to the Immigration Appeal Tribunal on 28 October 1993.
In 1993 the applicant’s previous solicitors applied, on Mr Mitchell’s behalf, to the Home Office to grant him further leave on the basis of his marriage to the applicant or in the alternative on the basis of their cohabitation.
Immigration officers called at the applicant’s home to investigate if the marriage was genuine and discovered that Mr Mitchell had been arrested on 5 November 1994 for drug dealing. On 3 April 1995, Mr Mitchell was sentenced to 5 years’ imprisonment for possession with intent to supply crack cocaine. In the immigration service marriage questionnaire the applicant stated that she would accompany Mr Mitchell if he was deported. The applicant says that she and her daughter visited Mr Mitchell every fortnight since his conviction and maintained regular phone contact. On 5 October 1995, the Secretary of State signed a deportation order against Mr Mitchell.
In February 1997, the applicant’s solicitors asked the Home Office to revoke the deportation order and to grant Mr Mitchell leave to stay. On 28 April 1997, the Secretary of State refused. On 8 September 1997, the Secretary of State confirmed that Mr Mitchell would be deported on his release on parole on 25 September 1997.
By this time, the applicant was expecting her second child in October 1997. The applicant’s solicitors sought leave to apply for judicial review of the Home Office decision but the High Court refused on 18 September 1997.
A revised decision dated 5 December 1997 from the Secretary of State stated:
"insufficient evidence has been produced to substantiate the claim that a common-law relationship akin to a marriage has subsisted since November 1991, or at any time prior to the initiation of deportation proceedings against Mr Mitchell. ... as <the applicant> and the children of the marriage will be given the opportunity of accompanying Mr Mitchell on deportation, at public expense if necessary, the Secretary of State is of the view that any interference with family life would be minimal and would be justifiable when set against the need to maintain an effective immigration control."
The Court of Appeal refused leave to apply for judicial review on 15 December 1997. Mr Mitchell was deported to Jamaica on 19 December 1997.
